Citation Nr: 0407377	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to a rating in excess of 20 percent for right 
ankle sprain with lateral ligamentous insufficiency and 
synovitis.

6.  Entitlement to a rating in excess of 10 percent for a 
right thenar eminence laceration scar.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
January 1993.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied service connection for asthma, 
tinnitus, residuals of a back injury, and a left ankle 
injury.

With respect to the claims for higher ratings, the Board 
finds that the veteran has filed a notice of disagreement 
with the RO's determination, thereby initiating, but not 
perfecting, an appeal.  Therefore, for reasons that are 
discussed in more detail below, the issues on appeal have 
been recharacterized as shown above.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran requested a copy of treatment records 
from The Honolulu Medical Group, and the RO subsequently 
received a copy of these records for the period from October 
1995 to September 1998.  The veteran indicated on his release 
form, however, that he was treated by that organization from 
1992 to 2000.  The RO made no attempt to obtain either a copy 
of the remaining treatment records or confirmation that they 
do not exist.  See 38 C.F.R. § 3.159(c)(1).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  
The veteran is competent to state that he currently suffers 
from some level of tinnitus, i.e., ringing in the ears, as 
such impairment is observable to a layperson.  As VA must 
consider whether post-service hearing disabilities are 
related to in-service noise exposure or acoustic trauma, 
despite the lack of positive audiological findings in 
service, VA examination is indicated.  See Hensley v.  Brown, 
5 Vet. App. 155, 164 (1993).  The RO should also make 
arrangements to obtain the veteran's complete service 
personnel records in order to determine whether he was 
exposed to noise during service.

A March 1996 medical record indicates the veteran suffers 
from asthma, for which he is prescribed an inhaler.  
Following several bouts of upper respiratory infection in 
service, service physicians in 1992 diagnosed asthma and 
treated the veteran for it on several occasions.  It was 
revealed during treatment that the veteran had a childhood 
history of asthma.  VA examination is necessary to determine 
whether the veteran's current asthma had its onset in service 
or pre-existed service and was aggravated therein.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Any medical 
records showing treatment for asthma prior to the veteran's 
active service could also prove relevant to the claim, and 
should be requested on remand.

Additionally, the veteran has claimed service connection for 
asthma as a disability due to undiagnosed illness.  
Therefore, on remand the RO should readjudicate this claim 
with consideration of  38 U.S.C.A. § 1117 (West 2002) and 38 
C.F.R. § 3.317 (2003).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although the record contains a fairly 
thorough February 2002 VCAA development letter, the RO should 
take the opportunity on remand to ensure that the veteran is 
1) informed about the information and evidence not of record 
that is necessary to substantiate the claims; 2) informed 
about the information and evidence that VA will seek to 
obtain on his behalf; 3) informed about the information or 
evidence that he is expected to provide; and 4) told to 
provide any evidence in his possession that pertains to the 
claims.  See 38 C.F.R. § 3.159(b).

Finally, in the July 2002 rating decision, the RO granted 
service connection for a right ankle sprain, evaluated as 10 
percent disabling, and for a right thenar eminence laceration 
scar, evaluated as noncompensable.  The veteran submitted a 
notice of disagreement (NOD) with the RO's determination 
later that month.  In May 2003, the RO assigned a 20 percent 
rating for the veteran's right ankle sprain and a 10 percent 
rating for the scar and denied entitlement to extraschedular 
ratings.  As these ratings do not represent the maximum 
ratings available for these disabilities, the veteran's 
claims remain in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993); see 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 
5270, 7801.  A timely NOD was filed, but the RO has not yet 
provided the veteran a statement of the case (SOC) in 
response to his filing of the NOD.  These issues must be 
remanded to the RO for correction of this procedural defect.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Provide the veteran appropriate 
notification under the VCAA.  Such notice 
should 1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.

2.  Make arrangements to obtain the 
veteran's complete service personnel 
records.

3.  Ask the veteran to identify all 
medical care providers that treated him 
for asthma prior to his active service, 
as well as all medical care providers who 
have treated him for asthma, tinnitus, a 
back disorder, and a left ankle disorder 
since his separation from service.  Make 
arrangements to obtain these records.  

4.  Request from The Honolulu Medical 
Group treatment records from 1992 to 
October 1995 and from September 1998, 
forward.  If these records do not exist, 
that fact should be noted in the claims 
file.

5.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the veteran for VA 
examinations to consider the date of 
onset and etiology of his current asthma 
and tinnitus.  The claims file must be 
made available to the examiners, and the 
examiners should indicate in their 
respective reports that the claims file 
was reviewed.  Any indicated tests should 
be accomplished.  
Tinnitus

The examiner should opine whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that 
the veteran's tinnitus had its onset 
during active service or is related to 
any in-service disease or injury.  A 
rationale for any opinion expressed 
should be provided and include 
consideration of all identified sources 
of in-service and post-service noise 
exposure/acoustic trauma.

Asthma 

The examiner should provide an opinion as 
to the date of onset and etiology of the 
veteran's asthma.  Is it at least as 
likely as not (i.e., is there at least a 
50 percent probability) that the 
veteran's asthma had its onset during 
active service or is related to any in-
service disease or injury.

If it is determined that asthma had its 
onset prior to the veteran's active 
service, did it worsen during service?  
(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service).  If asthma did 
worsen during service, was any such 
worsening due to the natural progression 
of the condition?  A detailed rationale 
for any opinion expressed should be 
provided.

6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.  

7.  Readjudicate the veteran's claims for 
service connection for asthma, tinnitus, 
a back disorder, and a left ankle 
disorder, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  Concerning the claim for service 
connection for asthma, the RO must 
consider 38 U.S.C.A. § 1117 (West 2002) 
and 38 C.F.R. § 3.317 (2003).  If any of 
the decisions with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

8.  Finally, issue a statement of the 
case to the veteran and his 
representative with respect to the NOD 
filed in response to the ratings assigned 
for his right ankle sprain and scar of 
the right thenar eminence.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  Otherwise, if a timely 
substantive appeal is filed, and subject 
to current appellate procedures, these 
claims should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



